225

6

CONTRAT DE COLLABORATION
ENTRE LA SODIMICO ET
SOCOMIE/PGM
226

CONTRAT DE COLLABORATION ENTRE LA SODIMICO
ET SOCOMIE/PGM

Historique

La SODIMICO et la Société Commerciale d’Importation et Exportation Sprl
« SOCOMIE » ont signé un contrat de collaboration en date du 20 février 2004.
Cinq jours après, soit le 25 février 2004, la société AFRICAN PGM PROCESSING Spri
est subrogée aux droits et obligations de SOCOMIE.

Cette subrogation a été sanctionnée par la signature d'un avenant au contrat de
collaboration du 20 février 2004.

2. Aspects juridiques

2.1. Nature du contrat

Il s’agit d'un contrat d'entreprise ayant pour objet l'implantation par PGM dans les
installations de la SODIMICO d'un à deux fours électriques dont le premier devrait
être opérationnel dès le 15 mai 2004.

Il était aussi prévu la construction par PGM d'une usine hydro métallurgique.
2.2. Validité du contrat

1°. Pouvoir des signataires

La SODIMICO a été représentée par Monsieur MWITABA KATEMBWE et Monsieur
Jules-Maurice KASONGO, respectivement Administrateur Délégué Général et
Administrateur Délégué Général Adjoint.

La Commission relève qu'au moment de la signature de ce contrat, la SODIMICO
n'avait pas de Conseil d'Administration. Ce qui a amené Monsieur l'Administrateur
Délégué Général a signé le contrat conjointement avec son Adjoint.
227

Le contrat initial a été signé, pour le compte de la SOCOMIE, par Monsieur Charles T
BROWN, son Président, tandis que dans l'avenant, la société AFRICAN PGM
PROCESSING a été représentée par FRANK SHANG, son Administrateur Gérant
fondé de pouvoirs.

Les statuts de ces deux sociétés n'ayant pas été transmis à la Commission, celle-ci
n'a pas été en mesure d'apprécier les pouvoirs des personnes qui ont engagé ces
sociétés dans ce contrat.

2.3. Obligations des parties
SOCOMIE/PGM avait pour obligations notamment :

° Mettre en place le financement et le matériel nécessaire à la réalisation du
projet, à savoir la construction des fours et d’une usine hydro métallurgique ;

° Exécuter, selon les règles de l'art, l'implantation du four électrique et de ses
périphériques ;

e Organiser et encadrer les opérations de montage des fours et des
périphériques associés.

La SODIMICO s'est engagée pour sa part à :

< Assurer l'alimentation des minerais riches en cobalt et en cuivre à partir de
KIMPE SUD ;

° Mettre à exposition de PGM, le personnel nécessaire à la bonne réalisation et
à l'exploitation du projet ;

+ Permettre l'accès au laboratoire de Musoshi et aux installations auxiliaires
nécessaires du complexe industriel de Musoshi.
228

3. CONCLUSIONS
Après analyse de ce contrat de collaboration, la Commission relève ce qui suit :

° Non respect par SOCOMIE/PGM de ses engagements notamment la
construction de l'usine hydro métallurgique et l'implantation d'un ou de deux
fours électriques (art. 3 paragraphe 2 du contrat) ;

° Arrêt des activités depuis janvier 2007 ;

° Subrogation précoce du partenaire SOCOMIE soit cinq (05) jours après la
signature du contrat.

C'est ainsi que la Commission recommande la résiliation pure et simple de ce
contrat.

Fait à Kinshasa, le

Pour la Commission,
Alexis MIKANDJI PENGE, Président
Georges BOKONDU, Vice-président
MATSHAFU BIN SWEDI, Secrétaire Rapporteur
MOKEMO NGAMOBA, Secrétaire Rapporteur Adjoint,
GABUBA MAFU, Chargé de la Logistique
Valery MUKASA, Membre
Jonathan KIMONGO, Membre

KUSU KAMBONGO, Membre
